EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Foster on 20 May 2021.
The application has been amended as follows: 
Claim 1: A camera, comprising: 
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component; 
the optics component, configured to: 
move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis; and 
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes; 
the actuator, comprising an optical image stabilization (OIS) coil configured to cause one of the one or more drive magnets to move along the one or more axes orthogonal to the optical axis; 
a probe magnet mounted on a surface of the optics component; and 
a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, and wherein the position sensor is mounted on an image sensor side 
Claim 15: A camera, comprising:
an image sensor configured to capture light projected onto a surface of the image sensor through an optics component;

move along an optical axis of the optics component to allow an actuator comprising one or more drive magnets to cause the optics component to move along the optical axis; and
move along one or more axes orthogonal to the optical axis to allow the actuator to cause the optics component to move along the one or more axes;
a probe magnet mounted on a surface of the optics component in a location where a flux region of the probe magnet does not overlap with respective flux regions of the one or more drive magnets; and
a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, wherein the position sensor is mounted on an image sensor side 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a camera comprising: a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, and wherein the position sensor is mounted on an image sensor side surface of a carrier of the OIS coil, in combination with the other elements of the claim.  The closest prior art of record, Moto and Kim both teach mounting a position sensor on an object side surface of a coil carrier without any space on an image sensor side on which the position sensor could be mounted.  Therefore, the combination fails to teach or suggest “a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, and wherein the position sensor is mounted on an image sensor side surface of a carrier of the OIS coil” as currently claimed.
Claims 2, 4-7 and 21 are allowable based on their dependence on claim 1.
Claim 8 is allowable because the prior art of record fails to teach or suggest a device comprising, comprising: a camera, comprising: a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, and wherein the position sensor is mounted on a surface of a carrier of one of the one or more coils, wherein the position sensor is mounted on an image sensor side of the carrier of one of the one or more coils, in combination with the other elements of the claim.  The closest prior art of record, Moto and Kim both teach mounting a position sensor on an object side surface of a coil carrier.  Therefore, the combination fails to teach or suggest “wherein the position sensor is mounted on a surface of a carrier of one of the one or more coils, wherein the position sensor is mounted on an image sensor side of the carrier of one of the one or more coils” as currently claimed.
Claims 9-14 and 22 are allowable based on their dependence on claim 8.
Claim 15 is allowable because the prior art of record fails to teach or suggest a camera comprising: a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, wherein the position sensor is mounted on an image sensor side surface of a carrier for one or more coils in the actuator configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils, in combination with the other elements of the claim.  The closest prior art of record, Moto and Kim both teach mounting a position sensor on an object side surface of a coil carrier without any space on an image sensor side on which the position sensor could be mounted.  Therefore, the combination fails to teach or suggest “a position sensor located within the flux region of the probe magnet, configured to detect changes in a current location of the probe magnet as the probe magnet moves along with the optics component responsive to the actuator according to changes in the flux region of the probe magnet, wherein the position sensor is mounted on an image sensor side surface of a carrier for one or more coils in the actuator configured to move the one or more drive magnets according to Lorentz forces generated when an electric current is applied to the one or more coils” as currently claimed.
Claims 17-20 are allowable based on their dependence on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696